Citation Nr: 1534385	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-48 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for radiculopathy of the bilateral upper and lower extremities.

4.  Entitlement to service connection for urinary incontinence.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for an acquired psychiatric disorder.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for bilateral tinnitus.
9.  Entitlement to service connection for circulatory problems. 

10.  Entitlement to service connection for neuropathy of the bilateral upper and lower extremities.

11.  Entitlement to voice disturbance, throat rasp, and cough, status post cancer of the vocal chords.


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1953 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and January 2010 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The claim for service connection for a low back disability was previously denied in an August 1964 rating decision.  That decision is final.
 
2.  Evidence added to the record since the last final August 1964 denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disability.

3.  The Veteran's cervical spine disability is not shown to be causally or etiologically related to any disease, injury, or incident during service.

4.  Radiculopathy of the bilateral upper and lower extremities is not shown to be causally or etiologically related to any disease, injury, or incident during service.

5.  Urinary incontinence is not shown to be causally or etiologically related to any disease, injury, or incident during service.

6.  Erectile dysfunction is not shown to be causally or etiologically related to any disease, injury, or incident during service.

7.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident during service.

8.  Bilateral tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident during service.

9.  Claimed circulatory problems is not shown to be causally or etiologically related to any disease, injury, or incident during service.

10.  Neuropathy of the bilateral upper and lower extremities is not shown to be causally or etiologically related to any disease, injury, or incident during service.

11.  Voice disturbance with throat rasp and cough status post cancer of the vocal chords is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1.  The August 1964 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100, 20.1104 (2014). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The Veteran's cervical spine disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  Radiculopathy of the bilateral upper and lower extremities was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  Urinary incontinence was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  Erectile dysfunction was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).
 
7.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

8.  Bilateral tinnitus was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

9.  Circulatory problems was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

10.  Neuropathy of the bilateral upper and lower extremities was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

11.  Voice disturbance with throat rasp and cough status post cancer of the vocal chords was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With respect to claims to reopen, VA must "explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352 (Fed. Cir. 2012). 

Notice for the Veteran's claims, to include the claim to reopen the previously denied claim for service connection for a low back disability, was provided in letters dated in May 2009, December 2009, and January 2010.  In November 2009 and in January 2010, following such notice, rating decisions were issued denying the claims on appeal.  The denials were continued most recently in the October 2010 and December 2011 statements of the case.

With regard to the duty to assist, the claims file contains the Veteran's service treatment and personnel records, VA medical records, to include records dated in the late 1950s and early 1960s, and statements by the Veteran.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record. 

The Veteran was not afforded a VA examination in order to determine whether his claims are related to his military service.  However, as will be discussed below, the preponderance of the evidence is against such a finding.  Moreover, the Veteran has offered only conclusory statements regarding the relationship between his disabilities and service.  A mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010).  The remainder of the evidence is negative for any indication of a link between his current disabilities, or claimed disabilities, and service, for the reason stated below.  Thus, a remand for examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Thus, the VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.





II.  Analysis 

New & Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for a low back disability in an August 1964 rating decision.  At the time, the Veteran stated that he injured his low back when he lifted a heavy crate while in service.  A review of the service treatment records was negative for any symptoms or treatment of the low back.  A post-service June 1961 record showed complaints of low back pain for one week, with no history of trauma.  The Veteran was diagnosed with acute fibromyositis of the lumbar paravertebral muscles, treated, improved.  A September 1964 VA examination showed no significant low back symptoms or findings.  The RO thus found no indication of a chronic low back disability related to service and denied the claim.  The Veteran did not appeal that decision and it is final.

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in April 2009.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Board finds that new and material evidence has not been received to reopen the claim for service connection for a low back disability.

The Veteran has offered no new contentions as to the etiology of his low back disability.  The medical evidence dated since the last final denial does not relate his current lumbar spine disability with his service.  While the new evidence demonstrates a different diagnosis of a lumbar spine disability, to include degenerative changes as seen on November 2004 MRI, it is not material, as it does not relate to an unestablished fact necessary to substantiate the claim.  The new evidence does not link the Veteran's current low back disability with his service so as to trigger the duty to assist.  Moreover, the new evidence does not demonstrate chronicity of a low back disability in service, or continuity of symptoms since service separation.  A new, alternative theory of entitlement has not been raised. Accordingly, as the new and material evidence standard has not been met, the claim to reopen the previously denied claim for service connection for a low back disability must be denied.  

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If a disability on appeal is not listed under  38 C.F.R. § 3.307, credible lay evidence of continuous symptoms can support the appeal. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Cervical Spine Disability 

The Veteran contends that his current cervical spine disability was caused or aggravated by his service.  A review of the service treatment records is negative for any indication of an injury to or other symptoms related to the cervical spine.  One entry, dated in October 1954 when the Veteran was hospitalized for gastrointestinal treatment, reflects the Veteran's report of headaches with accompanying neck pain.  However, examination of the Veteran did not reflect any symptoms or disability related to the cervical spine.

Post-service treatment records reflect that the Veteran suffered a severe motor vehicle accident in 2004 and had residual neck spasms and spondylosis of the cervical spine.  He also had terrible pain in his hands, shoulders, hips, and waist.  In October 2009, he reported experiencing weakness in his upper extremities that was possibly myelopathy.

In this case, there is no evidence of a chronic disability of the cervical spine in service.  The records are completely negative for an injury or disability of the cervical spine.  Nor has the Veteran provided any contentions in support of his claim.  Physical examination of the cervical spine when the Veteran was hospitalized in 1954 was negative.  Additionally, the evidence does not show a continuity of symptoms, as the first indication in the post-service treatments records of a cervical spine disability was in 2004, almost fifty years following service separation.  Finally, there is no medical link to relate the Veteran's cervical spine disability and his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and it must be denied.

Urinary Incontinence, Erectile Dysfunction, Bilateral Upper and Lower Extremity Radiculopathy

The Veteran has not stated any contentions as to how his urinary incontinence, erectile dysfunction, or radiculopathy was caused or aggravated by his service, and the service treatment records are negative for symptoms or treatment for these disorders.  As service connection is not established for a lumbar spine or cervical spine disability, service connection for these conditions on a secondary basis cannot be awarded.  The Board notes that there is a post-service record demonstrating a diagnosis of benign prostate hypertrophy and that in July 2008, the Veteran was treated for prostatitis.  However, there is no indication that his prostate conditions were caused or aggravated by his service.  Accordingly, as there is no evidence of disease or disability in service, continuity of symptoms since service, or a medical nexus relating these disabilities to service, the Board finds that the preponderance of the evidence is against the claims and they must be denied.

Bilateral Hearing Loss and Tinnitus

The Veteran has not stated any contentions as to how his current bilateral hearing loss and tinnitus were caused or aggravated by his service.  His service treatment records are negative for any indication of hearing loss or tinnitus.

Post-service VA treatment records reflect that in November 2004, the Veteran denied experiencing any hearing loss or tinnitus.  In December 2004, however, audiometry testing revealed bilateral hearing loss that comports with VA's definition of a disability as defined under 38 C.F.R. § 3.385.  In October 2009, the Veteran reported occasional tinnitus.

However, despite that there is a current diagnosis of bilateral hearing loss and subjective symptoms of tinnitus, there is no evidence of disease or disability in service, continuity of symptoms since service, or a medical nexus relating these disabilities to service.  The Veteran has not stated that he was exposed to acoustic trauma in service, and his service separation papers do not suggest that he was exposed to excessive noise while in service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims and they must be denied

Circulatory Problems and Neuropathy of the Bilateral Upper and Lower Extremities

The Veteran has not stated any contentions as to how his circulatory problems or neuropathy were caused or aggravated by his service, and the service treatment records are negative for symptoms or treatment for these disorders.  The post-service treatment records do not demonstrate a diagnosis of a disability manifested by circulatory problems or a diagnosis of neuropathy.  There is no indication that his contended circulatory problems or neuropathy were caused or aggravated by his service.  Accordingly, as there is no evidence of disease or disability in service, continuity of symptoms since service, a current diagnosis, or a medical nexus, the Board finds that the preponderance of the evidence is against the claims and they must be denied

Voice Disturbance Status Post Cancer of the Vocal Chords

The Veteran contends that he developed cancer of his vocal chords while he stationed in Nevada in 1954 and was exposed to atomic bomb testing.

A review of the service personnel records, however, shows no evidence that the Veteran served in Nevada during this time period, or at any time during his service.  Rather, he was stationed in Fort Lewis, Washington.  There is no evidence to demonstrate that he was near atomic bomb testing in any regard during his service.

A review of the service treatment records reflect that in 1954, the Veteran was hospitalized for gastrointestinal trouble, diagnosed as a duodenal ulcer.  At that time, the Veteran reported having had a chronic, productive cough for the previous six months.

Post-service treatment records reflect the Veteran's report of previous cancer of the vocal chords, with surgery having been completed in 1986 and 1994.  The post-service records also document his report of chronic voice problems since the 1970s.  

After a review of the evidence, the Board finds that service connection for a voice disturbance with cough and throat rasp status post vocal cord cancer is not warranted.  For one, the Veteran's sole contention, that he was exposed to atomic bomb testing in Nevada during service, is directly contradicted by the service personnel records.  Moreover, there is no indication that the Veteran suffered from any symptoms related to the throat or vocal chords in service or for many years following service separation.  There is no medical evidence or competent or credible lay evidence to relate his cough in service with his later cancer of the vocal chords.  He has stated that he started experiencing throat symptoms in the 1970s, at least 15 years following service separation.  There is otherwise no evidence of continuity since service or a medical nexus relating his cancer of the vocal chords and current residuals to his service.   Moreover, the Veteran's credibility as to his claim is called into question, as he stated that he was stationed in Nevada near atomic bomb testing, which the evidence contradicts.  Accordingly, as the elements of service connection have not been met, the claim must be denied.

Lay Statements

The Board has considered the lay statements of record, but finds that the competent medical evidence of record outweighs those statements.  While the Veteran contends that he currently suffers from a cervical spine disability, bilateral upper and lower extremity radiculopathy and neuropathy, urinary incontinence, erectile dysfunction, hearing loss, tinnitus, circulatory problems, and a voice disturbance status post vocal cord cancer that was caused or aggravated by service, as a layperson, without any medical training or expertise, he is not qualified to render this kind of medical opinion.  Many of the disabilities at issue in this case could have multiple possible causes, and thus falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To that extent, the Veteran has not provided credible testimony to support his claims.  He has offered no contentions with respect to many of his claims, such as for service connection for bilateral hearing loss and tinnitus, and when he has offered contentions, they have been shown to directly contradict the medical evidence and service records, such as when he stated that he was hospitalized for a low back disability in 1954, when he was actually hospitalized for a gastrointestinal disability at that time.  In that regard, the Veteran has only made conclusory statements in support of his claims.  When weighing the evidence of record, the Board finds that the Veteran's statements are of low probative value, lack credibility, and that the medical evidence and service records outweigh those statements. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for cervical spine disability, bilateral upper and lower extremity radiculopathy and neuropathy, urinary incontinence, erectile dysfunction, hearing loss, tinnitus, circulatory problems, and a voice disturbance status post vocal cord cancer.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.











ORDER

New and material evidence having not been received, the claim to reopen the previously denied claim for service connection for low back disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for radiculopathy of the bilateral upper and lower extremities is denied.

Service connection for urinary incontinence is denied.

Service connection for erectile dysfunction is denied.

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.

Service connection for neuropathy of the bilateral upper and lower extremities is denied.

Service connection for a voice disturbance, throat rasp, and cough, status post cancer of the vocal chords is denied.


REMAND

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board finds that remand for a search for additional records and for a VA examination is necessary prior to adjudication of that claim.

VA treatment records reflect that in September 2009, the Veteran was undergoing a relapse in depression.  He had several stressors, to include the death of a friend and his wife's health, as well as a rumination of past adverse events.  He stated that while in service, he was falsely accused of a homicide attempt but was able to clear the charges after many hurdles.  He was diagnosed with major depression, recurrent.  In November 2009, the Veteran was being treated for depression and anxiety.  He reported feeling depressed, anxious, and having nightmares related to a traumatic experience in the army.  He stated that his anxiety symptoms had persisted since the 1950s.  He stated that he had been mistreated while in service.  In December 2009, the Veteran stated that while in service, he had gotten in a fight and received a court martial.  He was punished for 48 days while stationed in Fort Lewis when he had to wake up early and clean the nozzles of the air conditioners and grease traps.  He stated that he was judged because he did not know English.

The service personnel records do not demonstrate any disciplinary actions against the Veteran.  Further search should be made to determine whether the Veteran was subject to a court martial or had other disciplinary actions taken against him. 

Moreover, a VA examination and opinion should be obtained in order to determine whether the Veteran currently suffers from a psychiatric disorder base upon his service experiences. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request any additional personnel records for the Veteran from the appropriate service agency, to include any records of a court martial or disciplinary actions.  If no records are obtained, notify the Veteran and provide him with the opportunity to submit additional records.




2.  Schedule the Veteran for a VA examination to determine the etiology of his acquired psychiatric disorder.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale. 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current psychiatric disorder, to include depression and anxiety, was caused or aggravated by his service, to include the above-described service stressors of being wrongfully accused of a homicide, being mistreated because he didn't understand English, and a long-term punishment that included waking up early and cleaning the nozzles of air conditioners and grease traps.

A complete rationale must be included for any opinion offered.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


